Order, entered on April 20, 1964, unanimously affirmed, without costs. No opinion. Order of the Family Court dated July 15, 1964 unanimously affirmed, without costs. The conditional denial of the motion for a new trial or a reopening of the proceedings adequately removes the finality, if any, of the prior determination by the court. Consequently there is no possibility of impediment in the consideration of the issues de novo in the pending action in the Supreme Court on grounds of res judicata or estoppel. Concur — Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ.